Exhibit 10.1

 

Offer Letter to James A. Schoeneck

 

April 3, 2011

 

Mr. James A. Schoeneck

 

[address]

 

Dear Jim:

 

On behalf of the Board of Directors, I am very pleased to extend to you this
offer to become Depomed’s President and Chief Executive Officer.

 

Your initial rate of pay as President and Chief Executive Officer will be
$540,000 per year.  Your salary will be reviewed periodically, consistent with
the Company’s compensation policies.  You will receive no additional
compensation for your service as a Director.

 

In connection with your appointment as President and Chief Executive Officer,
the Compensation Committee of the Board of Directors has approved, effective
upon your first day of employment, the grant to you of an option to purchase
500,000 shares of common stock (the “Option”) with an exercise price equal to
the closing sale price of the common stock on the Nasdaq Global Market on your
first day of employment (the “Closing Price”) that vests 12 and one-half 
percent on the date that is six months following the date of grant and in equal
monthly installments thereafter over the next forty-two months, such that the
Option will be fully vested and exercisable on the anniversary of the grant date
in 2015.  The Option will be subject to the terms and conditions set forth in
the Company’s 2004 Equity Incentive Plan, the grant document and the Management
Continuity Agreement to be entered into between you and Depomed (the “Management
Continuity Agreement”).

 

Effective upon your first day of employment, you will be entitled to a sign-on
bonus of $125,000.  You will also be entitled to participate in Depomed’s Bonus
Plan, with a bonus target of 55 percent of your base salary, subject to the
achievement of corporate and personal goals.  The annual bonus will be pro-rated
for any partial year of employment.

 

You will be eligible to receive relocation assistance, as follows:

 

(1) Subject to paragraph (2) immediately below, should you relocate your
residence to the San Francisco area within 24 months of your initial hire date
and subject to the limitations set forth herein, the Company will reimburse you
for reasonable out-of-pocket residence relocation expenses incurred by you in
connection with the your residence relocation to the San Francisco area;
provided, however, that with respect to any such residence relocation expenses
that

 

--------------------------------------------------------------------------------


 

constitute taxable income to you, the Company will reimburse such expense and
pay you an additional amount equal to 55% of such expense.  Your residence
relocation expenses eligible for reimbursement may include those incurred in
connection with the sale of your current residence, expenses associated with
your move of household goods to San Francisco, up to two house hunting trips to
San Francisco for your family, and the final residence relocation trip to San
Francisco for you and your family.  Additionally, the Company will reimburse you
for the transaction costs associated with the purchase of a new residence in the
San Francisco area, which may include not more than a total of 1% of the
purchase price of the residence for mortgage origination fees or “points,” and
other fees or services incurred in connection with establishing a new residence,
for example, utility company fees.  In order to be eligible for reimbursement,
you must provide receipts or other appropriate documentation of such expenses to
the Company no later than ninety (90) following incurring such expenses.  The
Company will make all expense reimbursement payments (including any applicable
corresponding tax gross-up payment) within thirty (30) days of your submission
of such expense documentation to the Company.  In connection with any residence
relocation reimbursed by the Company, you will consult with the Company
regarding the type and amount of anticipated reimbursable relocation expenses in
advance of incurring such expenses.

 

(2) In addition, prior to your relocation to the San Francisco area, you will
receive an additional monthly transition payment equal to $7,000, payable for 12
months.  If, after 12 months following your initial hire date you choose not to
relocate your residence, you will receive $7,000 a month for an additional six
months, but will not be eligible to receive residence relocation assistance. 
Such monthly transition payments will be subject to all tax withholding.

 

In the event you incur an Involuntary Termination (as such term is defined in
the Management Continuity Agreement) prior to a Change in Control (as such term
is defined in the Management Continuity Agreement), subject to your execution of
a release in a form reasonably satisfactory to the Company and the expiration of
the statutory revocation period, you will be entitled to receive a severance
payment equal to one year of your base salary.  Payment will be made
periodically, in accordance with the Company’s standard payroll practice,
beginning on the first payroll date that is 30 days from your last day worked. 
Severance payments will be payable for one (1) year; provided however, that
severance payments otherwise payable pursuant to this paragraph will be reduced
dollar for dollar by any compensation received by you in connection with
employment by another employer during the period of such payments. 
Self-employment, including consulting services provided by you that are less
than full-time, will not constitute employment by another employer.  You agree
to immediately notify the Company of such compensation.  For purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment will be considered a separate payment.  In addition, if you
elect to continue group health insurance coverage upon your separation from
service, then the Company will continue to pay on your behalf the portion of the
monthly premium that the Company contributes to your healthcare premiums
immediately prior to your termination of employment until the earlier of (A) one
(1) year or (B) the date you become eligible for health insurance in connection
with your new employment.  Notwithstanding the foregoing, in the event

 

2

--------------------------------------------------------------------------------


 

the Board of Directors concludes in its reasonable judgment that the provision
of subsidized COBRA benefits to you could cause the Company to become subject to
excise tax as a result of the Patient Protection and Affordable Care Act, as
amended by the Health Care and Education Reconciliation Act of 2010, the Company
shall pay you a monthly amount in cash equal to the amount of the COBRA subsidy
during the period the Company is obligated to provide you with subsidized COBRA
benefits.  Further you will be granted additional vesting in your Option, any
additional options to purchase common stock and any restricted stock or
restricted stock units subject to vesting as if you had continued employment
with the Company for an additional three-month period.  For clarity, in no event
will you be entitled to receive severance payments under both this letter and
the Management Continuity Agreement.

 

Notwithstanding anything contrary in the foregoing, to the extent any payment
that is contingent on your separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(i) of the Code, such payment will not be payable until the
date that is the earlier of (A) six months and one day after your separation
from service or (B) your death.  Any delayed payments will be made in the
seventh month after your separation from service.

 

You will also participate in the Company’s complete benefits package, subject to
the terms and conditions of each benefit plan.

 

You may continue your existing board memberships, but may not join any
additional boards without consent of the Board of Directors.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
business days of your date of hire, or our employment relationship with you may
be terminated.

 

If you have not already done so, please disclose to the Company any agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed.  The
Company understands that any such agreements will not prevent you from
performing the duties of your position and you represent that such is the case. 
You agree not to bring any third party confidential information to the Company,
including that of your former employer, and that in performing your duties for
the Company you will not in any way utilize any such information.

 

All our employees are required to sign an Employee Confidentiality and Invention
Assignment Agreement.  You will be expected to enter into our standard Employee
Confidentiality and Invention Assignment Agreement upon the commencement of your
employment.

 

3

--------------------------------------------------------------------------------


 

This offer will expire at 7 p.m. local time on April 3, 2011.  If you elect to
accept this offer, please sign and return one copy of this letter to me by fax.

 

On behalf of the Board of Directors,

 

 

 

 

 

 

 

 

/s/ Peter Staple

 

 

Peter Staple, Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

This letter correctly sets forth our agreement:

 

 

 

 

 

 

 

 

/s/ James A. Schoeneck

 

 

James A. Schoeneck

 

 

 

 

 

Date: April 3, 2011

 

4

--------------------------------------------------------------------------------